I am unable to concur in the opinion of the court, because I construe differently the decisive language of the policy.
In the policy the "Schedule" describes the injuries for which, if suffered by accident, payments will be made to the plaintiff and states how much will be paid for each injury described. If the injury for which payment is sought by the plaintiff in the instant case is covered by the policy, it comes, in this schedule, under the heading "For Complete Fracture of Bones:".
The second item under this heading is "Thigh (shaft)". It is clear to my mind that the parenthesis is here used for the purpose of narrowing the coverage for fracture of *Page 268 
the thigh, so that instead of a fracture of any part of the thigh bone, without exception, being covered, only a fracture of that part of the thigh bone which is called the "shaft" will be covered.
To me it also seems clear that in this connection only one meaning can reasonably be given to the word "shaft" and this is that it means the bone's middle part, which lies between the much larger parts at its two ends; and that this meaning is a perfectly reasonable and natural one and in accordance with the usage of the English language.
The next fracture described in the schedule is the one for which a payment is sought in this case; and it will be discussed later in this opinion. The sixth item is "Leg (shaft)", and this must clearly be given the same meaning as the second item, above discussed. In other words, it must be given the same meaning as if it had read: "The shaft of a leg bone."
The item in question in this case and the ninth item read respectively as follows: "Arm, between elbow and shoulder (shaft)", and "Forearm, between wrist and elbow (shaft)". It seems clear to me that in each of these items the middle part was put in to make it perfectly clear just what bone was meant, as each one is an arm bone.
It is also clear to my mind that the word "shaft" in parenthesis was put into each one of the two items pertaining to arm bones in order to make it clear that that item covers only a fracture of the shaft of that bone, exactly as the same word, in parenthesis, was put into each of the two items above discussed, relating to fractures of the thigh and the leg bones. This use of the word "shaft" alone in parenthesis is to my mind entirely consistent with the other use of the parenthesis in the schedule of fractures, in the following items: "Foot (other than toes), Hand (other than fingers) and Lower Jaw (alveolar process excepted)."
Therefore, it is my opinion that, whether the language of the item now in question in the instant case is interpreted in the technical, anatomical sense of the language *Page 269 
used or in its ordinary sense in common usage, it clearly means that the only fracture of the bone of the upper arm, i.e., of the arm between the shoulder and the elbow, which is covered by this insurance policy is a fracture of the "shaft" of that bone,i.e., a fracture of the narrow part of it which lies between the enlarged parts of the bone at the shoulder joint and the elbow joint; and that there is no ambiguity in it which could reasonably be resolved in favor of the insured and against the insurance company.
Therefore, in my judgment, the fracture suffered by the plaintiff, having been of "the greater tuberosity of the left humerus", was not covered by his policy and the decision of this court should be for the defendant.
BAKER, J., concurs in the opinion of Moss, J.